United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3735
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                James Allen Crippen

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                   for the Western District of Missouri - Joplin
                                 ____________

                             Submitted: June 26, 2017
                               Filed: June 30, 2017
                                  [Unpublished]
                                  ____________

Before LOKEN, ARNOLD, and MURPHY, Circuit Judges.
                           ____________

PER CURIAM.

      After the district court1 denied his motion to suppress evidence, James Allen
Crippen pleaded guilty to child-pornography offenses and was sentenced below the

      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.
advisory Guidelines range. On appeal, Crippen’s counsel has moved to withdraw,
and has filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging the
denial of the suppression motion. Crippen’s unconditional guilty plea, however,
forecloses our review of the suppression ruling. See United States v. Christenson,
653 F.3d 697, 699 (8th Cir. 2011). Further, having independently reviewed the
record under Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues for
appeal.

     Accordingly, we affirm the judgment of the district court, and we grant
counsel’s motion to withdraw.
                      ______________________________




                                         -2-